         Case 3:20-cv-00390-JJV Document 35 Filed 04/09/21 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

THEREASA L. SMITH                                               PLAINTIFF
ADC #717744

v.                         No. 3:20-cv-390-DPM

NURZUHAL FAUST, Warden,
McPherson Unit; McPHERSON
UNIT; DOES, Nursing Staff,
McPherson Unit Employees Medical
Prison Staff; BAIZA; TATE;
and GAROUTTE                                               DEFENDANTS

                                  ORDER
       The Court has considered Smith's belated objections.          Doc. 33

& 34. On de nova review, they're partly sustained and partly overruled.
FED.   R. CIV. P. 72(b)(3).      Smith clarifies that she isn't seeking
compassionate release or relief on behalf of a class. She also notes that
Defendant Garoutte is a nurse, not a cook. The Court appreciates these
corrections and sustains the objections on those points.
       The remaining objections are overruled. If Smith wants to plead
more facts about certain claims or Defendants, then she must get
permission to file an amended complaint. But she can't amend her
complaint by way of her objections; and she can't add piecemeal
supplements to her complaint.
  Case 3:20-cv-00390-JJV Document 35 Filed 04/09/21 Page 2 of 2



So Ordered.


                                     D .P. Marshall Jr.
                                     United States District Judge




                               -2-
